Herlihy, J. P.
Appeal from a judgment dated August
31, 1966 which sustained a writ of habeas corpus and ordered relator’s discharge from an institution under the control of the Department of Correction, directing his return to the New Hampton State Training School under the jurisdiction of the Department of Social Welfare. Since the argument of the appeal, there has been submitted to the court a stipulation dated March 17, 1967 by and between the attorneys to the effect that the relator Perry Ford was paroled on September 30, 1966 and “ is presently living at home ”. In view of the stipulation, the appeal should be dismissed as moot and under the circumstances, we *971do not reach or consider the merits. Appeal dismissed, without costs. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Herlihy, J. P.